United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1978
                      ___________________________

                            Robert Wayne Watson

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                               State of Nebraska

                           lllllllllllllllllllllDefendant

    Mutual of Omaha Bank; Old Republic National Title Insurance Company

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
                   for the District of Nebraska - Lincoln
                               ____________

                         Submitted: January 17, 2019
                           Filed: January 30, 2019
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       Robert Watson challenged the foreclosure of his home in federal court. He
alleges that various state-court orders violated his equal-protection rights and,
separately, that Old Republic National Title Insurance breached a title-insurance
policy by failing to make an insurance payment to Mutual of Omaha Bank. The
district court1 dismissed both claims.

       The district court lacked jurisdiction under the Rooker-Feldman doctrine to
consider Watson’s equal-protection claim. See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005) (“The Rooker-Feldman doctrine . . .
[applies to] cases brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.”). Federal
courts have no authority to “quash” state-court judgments, which is what Watson
asked the district court to do. See Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487
F.3d 1154, 1157 (8th Cir. 2007) (describing a “classic illustration” of an appeal
covered by the Rooker-Feldman doctrine).

       The district court also properly dismissed Watson’s breach-of-contract
claim. When a state-law claim is brought in federal court, the plaintiff must meet
both Article III and state standing requirements. See Myers v. Richland County,
429 F.3d 740, 749 (8th Cir. 2005). Under Nebraska law, a plaintiff like Watson
may not sue for breach of contract without being either a party or an intended
third-party beneficiary of the contract. See Marten v. Staab, 543 N.W.2d 436,
441–42 (Neb. 1996). We agree with the district court that Watson was, at most, an
incidental beneficiary who had no standing to sue. See Palmer v. Lakeside
Wellness Ctr., 798 N.W.2d 845, 850 (Neb. 2011) (discussing the requirements for
enforcing a contract as a third-party beneficiary); Spring Valley IV Joint Venture v.
Neb. State Bank of Omaha, 690 N.W.2d 778, 782–83 (Neb. 2005) (dismissing a

      1
        The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
                                         -2-
breach-of-contract claim for lack of standing because the claimant was only an
incidental beneficiary).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.

                          ______________________________




                                        -3-